Citation Nr: 1136250	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-03 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for cause of Veteran's death.



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from March 1966 to February 1970 and from January 1976 to May 1979, to include active duty in the Republic of Vietnam (RVN).  He was awarded the Combat Action Ribbon.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the RO.

The issue was remanded in June 2008 and July 2010 for further development of the record.


FINDINGS OF FACT

1.  The Veteran died in January 2005 from cardiorespiratory distress due to sepsis due to fulminant right lung pneumonia.

2.  At the time of death, the Veteran was service connected for posttraumatic stress disorder (PTSD); mild coronary artery disease was also noted to have been present prior to his death.  

3.  The fulminant right lung pneumonia is show to be due to the Veteran's underlying severe chronic obstructive pulmonary disease.  

4.   The Veteran is not shown to have manifested complaints or finding referable to chronic obstructive pulmonary disease in service or for many years thereafter.  

5.   The fatal chronic obstructive pulmonary disease is not shown to be due to any documented asbestos exposure or presumed herbicide exposure during his active service, including any in the Republic of Vietnam.  

6.  Neither the service-connected PTSD, nor the Veteran's coronary artery disease is shown to have caused or contributed materially in producing or accelerating the Veteran's demise due to the overwhelming nonservice-connected lung disease


CONCLUSIONS OF LAW

1.  The Veteran's lung disability manifested by acute fulminant right lung pneumonia due to chronic obstructive pulmonary disease is not due to disease or injury that was incurred in or aggravated by active service; nor is any proximately due to or the result of the service-connected disability; nor is any due to his presumed exposure to Agent Orange that was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).  

2.  A service-connected disability did not cause or contribute materially or substantially in producing the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all applications pending before VA on or filed after May 20, 2008).

In the present case, the Veteran was issued VCAA letters in March 2005, July 2005, March 2007, June 2009, and July 2010.  

The Board is also aware of the considerations of the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), regarding the need for notification that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.   Hupp v. Nicholson, 21 Vet. App. 342 (2007), which provides, in part, that VA must perform a different analysis depending upon whether a Veteran was service-connected for a disability during his or her lifetime when adjudicating a claim for dependency and indemnity compensation (DIC).  

Specifically, in the context of a claim for DIC benefits, § 5103(a) notice must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Id.

In the present case, notification of Dingess and Hupp was provided in the June 2009 letter.  While this letter was issued subsequent to the appealed rating decision, the appellant's claim was subsequently readjudicated in an August 2011 supplemental statement of the case, consistent with the Mayfield line of decisions.

As to VA's duty to assist the appellant with the obtaining of evidence necessary to substantiate a claim under 38 U.S.C.A. § 5103A, the VA has obtained records of treatment reported by the appellant, and there is no indication from the claims file of additional records for which VA has not obtained, or made sufficient efforts to obtain, corresponding records.  

The Board also notes that a VA examiner reviewed the claim in conjunction with this appeal and rendered an opinion as to whether a service-connected disability contributed to the Veteran's death.

In summary, all relevant facts have been properly developed with regard to the appellant's claim, and no further assistance is required in order to comply with VA's statutory duty to assist with the development of facts pertinent to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the appellant will result from an adjudication of this appeal in this Board decision.  Rather, remanding this case for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).


II.  Service Connection for Cause of Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, certain chronic diseases, including diabetes and hypertension, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and has a disease listed in 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.

The Veteran shall be presumed to have been exposed to an herbicide agent on the last date of which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

Service in the Republic of Vietnam includes that in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

As the Veteran served in the Republic of Vietnam, as evidenced from his receipt of the Vietnam Campaign Medal with Device (1960); his exposure to Agent Orange is presumed.  

The disease listed at 38 C.F.R. § 3.309(e) do not, however, include cardiorespiratory arrest, sepsis or fulminant right lung pneumonia.  VA had determined that there is no positive association between exposures to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57,586-57, 589 (1996); 72 Fed. Reg. 32,345-32,407 (June 12, 2007).  

Notwithstanding the foregoing presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability or death is, in fact, casually linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113 and 1116 (West 2002) and 38 C.F.R. § 3.303 (2007).

The Board observes that the Veteran died in January 2005 from cardiorespiratory distress due to sepsis and right lung pneumonia, as indicated by the January 2005 death certificate.  An autopsy was not performed.

At the time of the Veteran's death, service connection was in effect for PTSD.  The disability evaluation for the service-connected disability was 70 percent.  See 38 C.F.R. § 4.25.

The appellant contends that the service-connected PTSD caused additional stress on the Veteran's heart and contributed to his cause of death.  (See January 2006 VA Form 9).  

Alternatively, the Veteran's right lung pneumonia, which led to respiratory failure and sepsis, along with his COPD, were caused by his exposure to Agent Orange and asbestos during active duty in the Republic of Vietnam and service aboard the Harnett County LST 821.  (See December 2004 VA outpatient report).

The service treatment records from both periods of the Veteran's active service, include but are not limited to, February 1970 and October 1972 service separation and re-enlistment examination reports, respectively, which are entirely devoid of any complaints or findings of any cardiovascular or pulmonary disease.

The Veteran's heart, lungs, and chest, were all reported as "normal;" chest X-ray studies were also listed as "WNL."  (See February 1970 and October 1972 service separation and re-enlistment examination reports, respectively).

On a February 1972 Report of Medical History, the Veteran denied having any pain or pressure in his chest, shortness breath, chronic cough, palpitation or pounding heart or heart trouble.  (See October 1972 Report of Medical History).

Moreover, the Veteran's chronic obstructive pulmonary disease is not shown to be causally linked to his presumed Agent Orange exposure incident to his combat service in the Republic of Vietnam or another event or incident of his service.  

The service personnel records show that the Veteran was authorized to wear the Republic of Vietnam Service Medal, Republic of Vietnam Campaign Medal with Device, and Combat Action Ribbon.

His DD Form 214 reflects that he served on the USS Harnett Cty (LST 821), and that his military occupational specialty was as an engine mechanic, a MOS that is consistent with asbestos exposure aboard United States Navy ships.  (See M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  However, there is no medical evidence showing that the Veteran was suffering asbestos-related lung disease.  

The January 2005 terminal emergency hospital room report showed that the Veteran died from acute "fulminate" right lung pneumonia, which led to respiratory failure and septic shock.  This report also contained an assessment of COPD.  (See January 2005 Emergency Room Report St Francis Heart Hospital).

In March 2010, the Board requested that a VHA medical specialist provide an opinion as to the cause of the Veteran's death.

The Board sought clarification as to whether the Veteran had ischemic heart disease and, if so, whether the ischemic heart disease had contributed substantially or materially in producing his death.  The Board also requested the specialist to opine as to the likely etiology of the fulminate pneumonia of the right lung.  

The VA medical reviewer concluded that there was not enough information in the claims file to answer the posed questions as he only had access to the emergency room discharge summary.

The VA medical reviewer noted that the emergency room doctor described the results of several key studies that would assist with his opinion.  Namely, the records from the St. Francis Heart Hospital admission dated from January 24, 2005 to January 25, 2005, including echocardiograms ("EKG") and cardiac catheterization reports; the records from the initial Muskogee VA admission in January 2005 (prior to transfer to St. Francis Heart Hospital), include EKGs done on January 21, 2005, cardiac enzymes, and chest x-ray studies; chest x-ray reports from St. Francis Heart Hospital from the January 24, 2005 to January 25, 2005 and the January 27, 2005 admission; other studies from St. Francis Heart Hospital from the January 27, 2005 admission including laboratory studies (CBC, electrolytes, renal, liver function, cardiac enzymes, blood, and sputum cultures) and EKGs; and any pulmonary function tests or thoracic CT scans done in the past.  

VA obtained another medical specialist opinion in June 2011.  The specialist reviewed the claims file that now included the treatment records from St. Francis Heart Hospital from January 24, 2005 to January 27, 2005 and the treatment records from the emergency department.  

The VA examiner noted that the Veteran was first admitted on January 24, 2005 for further evaluation from the emergency room with no prior history of coronary artery disease (CAD) and with exacerbation of steroid and oxygen dependant COPD.  He later developed chest pain associated with diaphoresis, nausea and shortness of breath.  

The EKG was unremarkable with no signs of ischemia at that time and was diagnosed with "Non ST elevation MI with troponin" barely positive.  He remained stable without recurrent chest pains upon arrival to St. Francis Hospital and underwent coronary angiography on January 25, 2005, which revealed an ejection fraction of 75 percent with no wall motion abnormality.  He was discharged and readmitted two days later for complaints of respiratory distress.  

On readmission, the Veteran denied having significant chest pain, but had respiratory distress.  He was diagnosed with multilobar pneumonia of the entire right lung.  He was intubated and placed on a respirator.  He subsequently developed bradycardia and died.  

The VA medical reviewer found that, on review of the records, the Veteran had acute new fulminant right entire lung pneumonia leading to respiratory failure and septic shock; and acute respiratory failure requiring intubation and ventilation as evidenced by the arterial blood gases; acute pulse less electrical activity, code blue secondary to sepsis; and known chronic obstructive pulmonary disease (oxygen and steroid dependent).

The VA medical reviewer opined that the newly diagnosed CAD did not likely contribute substantially or materially to the Veteran's death.  His death was more likely due to the acute new fulminant right entire lung pneumonia, which led respiratory failure, septic shock and ultimately pulse less electrical activity and death.  

The VA medical reviewer noted that the Veteran's severe COPD was likely etiologically related to the acute fulminant sudden right lung pneumonia because COPD was prone to cause pneumonia and that his newly diagnosed mild CAD did not have any role in the development of the fulminant sudden right lung pneumonia because CAD did not cause pneumonia.  

The appellant submitted an article titled PTSD Research Quarterly dated in Fall 2006.  The article held that PTSD was associated with increased morbidity, utilization of medical care services and premature death in individuals.  Individuals with PTSD were noted to engage in behaviors with "adverse health consequences that likely contributed to these association with dysregulated neuroendocrin and immune system pathways, genetic vulnerabilities, maladaptive psychological states, and learned illness behavior."  

As discussed during the hearing, the Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).

However, the Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Here, the Board finds that the cited treatise is of limited probative value for the purpose of linking the cause of death to the service-connected PTSD.  The treatise appears to have been cited to generalities of possible adverse health consequences of PTSD.  Such speculative nature of the article cannot support a claim for cause of death.  

Finally, the Board observes that the appellant has argued causal connection.  While the Board is empathetic with the appellant in view of the death of the Veteran, the Board may not go beyond the factual evidence presented in this instance to provide a favorable determination.  

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, recent decisions of the United States Court of Appeals for Veterans Claims (Court) have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, the appellant is not competent to provide an opinion as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Although there is no basis to question the credibility of her statements, the appellant is not competent to opine as to the Veteran's cause of death.  To determine cause of death and whether it is related to service requires extensive medical expertise, which the appellant lacks.  Her lay contentions do not constitute competent medical evidence in several important respects and are of far less probative value than the medical opinion.

Accordingly, on this record, the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the current claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


